         Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 1 of 11




                             UNITED STATES DISTRICT COURT                              SEALED
                              DISTRICT OF MASSACHUSETTS



  UNITED STATES OF AMERICA                              Criminal No


              V.
                                                        Violations

  DREW MORGAN CICCARELLI,
                                                        Count One: Conspiracy to Commit
              Defendant                                 Securities Fraud and Money
                                                        Laundering
                                                        (18U.S.C. §371)


                                                        Forfeiture Allegation:
                                                        (18 U.S.C.§ 981(a)(1)(C) and
                                                        28 U.S.C. § 2461(c))



                                        INFORMATION

The United States Attorney charges that:

       At all times relevant to this Infonnation:

                                       General Allegations

                                   Key Individuals and Entities

       1.      The defendant, DREW MORGAN CICCARELLI ("CICCARELLI"), was a

resident of Charleston, South Carolina. CICCARELLI owned several limited liability

companies, including Five Star Consulting, LLC and TSX Ventures, LLC, through which he

engaged in the paid promotion of publicly-traded companies and retained other stock promoters

to promote publicly-traded companies. In addition, CICCARELLI was associated with or

exercised control over other entities, including FlipVentures, LLC, that either promoted publicly-

traded companies or retained third parties to promote publicly-traded companies.

       2.      Co-conspirator 1 ("CC-1") was a resident of British Columbia, Canada, and a

former resident of Colorado, who engaged in pump-and-dump schemes.
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 2 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 3 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 4 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 5 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 6 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 7 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 8 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 9 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 10 of 11
Case 1:19-cr-10149-ADB Document 1 Filed 05/06/19 Page 11 of 11
